Per Curiam.

In the cases of Spencer v. Sampson, and Foot v. Croswell, (1 Caines, 489.) Livingston v. Cheetham, (1 Johns. Rep. 61.) and Van Vechten v. Hopkins, (2 Johns. Rep. 373.) the rule was settled, that unless it appears, that the plaintiff was libelled for his official conduct, in some important public trust, we will not grant a special jury; In the present case, though the plaintiff was at the time, a representative in congress, and major-general of the militia of the state, yet it does not appear that he was libelled for any conduct in either of those official characters.
The motion must, therefore, be denied.
Rule refused.